Citation Nr: 1726978	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1992 to November 1996.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lost Angeles, California.  Jurisdiction is retained by the RO in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge in a February 2017 video conference Board hearing.  A copy of the transcript is of record.


FINDING OF FACT

The Veteran has asthma that was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for asthma have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran's entrance examination was negative for asthma.  During service, in 1994, the Veteran went to sick call every month for more than a year due to shortness of breath or difficulty breathing.  The Veteran was diagnosed with gastroesophageal reflux disorder (GERD) and the Veteran's shortness of breath was attributed to this condition.  The Veteran was also evaluated for a psychological cause of his shortness of breath, such as claustrophobia, but that evaluation was negative.  The Veteran's separation examination in August 1996 noted GERD, but did not diagnose asthma.  

The Veteran was afforded a general VA examination for an unrelated claim in January 1997, where the Veteran reported shortness of breath.  The examiner reported that the Veteran's lungs were clear.

The Veteran's medical records from 1997 to the present included continued complaints of shortness of breath that were interspersed with surgeries on his nose and throat in an attempt to relieve his symptoms.  This included surgery in 1999 and 2007.

The Veteran was first diagnosed with asthma in 2009.  A February 2009 medical note recorded a mild end-inspiratory wheeze in the right anterior lung field.  The Veteran began using albuterol and later mometasone with relief of his symptoms.

The Veteran was afforded a VA examination in July 2010.  Radiological studies revealed hyperlucency in the Veteran's lower left lobe.  The Veteran also had a PFT study that demonstrated reactive airway disease.  The examiner diagnosed mild reactive airway disease, mixed asthma and chronic obstructive pulmonary disease (COPD).  The examiner opined that the Veteran's disability was not at least as likely as not related to the Veteran's rhinitis.  The examiner did not offer an opinion on direct service connection.  

The Veteran's treating VA doctor wrote in February 2011 that he had diagnosed the Veteran with asthma.  The doctor further stated that he had reviewed the Veteran's service treatment records, and found that they included numerous complaints of shortness of breath.  The doctor opined that the shortness of breath in service was at least as likely as not undiagnosed asthma that has continued to the present asthma diagnosis.

The Veteran has a diagnosis of asthma, COPD and reactive airway disease.  This satisfies Shedden element (1).

The Veteran has numerous in-service reports of shortness of breath and difficulty breathing.  These satisfy Shedden element (2).

The Veteran also has a statement from his treating VA doctor that, in the doctor's opinion, the Veteran's symptoms during and since service were manifestations of the Veteran's asthma.  This opinion is consistent with the Veteran continuing to have shortness of breath symptomology after service that was not permanently improved by the surgeries on his nose and throat.  Although the 2010 VA examiner opined against secondary service connection to the Veteran's rhinitis, he did not offer an opinion to be weighed on direct service connection.  As the Veteran has provided evidence of a connection to service, and as all the evidence taken together weighs in favor of nexus, Shedden element (3) is satisfied.

Because all three elements of Shedden have been satisfied, the Veteran is entitled to service connection for his asthma.


ORDER

Entitlement to service connection for asthma is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


